DETAILED ACTION
This Office action is in response to the applicant's filing of 06/08/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-8 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/08/2020 has/have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1-8 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claim 1 recites a method for using savings and investments to promote transactions between consumers and vendors with incentives. Under Step 2A, Prong I, claim 1 is directed to an abstract idea without significantly more, as they all recite a judicial exception. using Savings and investments to promote transactions between consumers and vendors with incentives is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include providing a plurality of client accounts managed by at least one remote server, wherein each client account includes a financial transaction history and is associated with a corresponding personal computing (PC) device; providing a plurality of vendor accounts managed by the remote server, wherein each vendor account includes an inventory list; tracking a first set of financial actions of at least one qualified client account from the plurality of client accounts with the remote server; comparing the first set of financial actions of the qualified client account to the inventory list for each vendor account with the remote server in order to identify at least one preferred vendor account from the plurality of vendor accounts; designating a guaranteed sales amount between the preferred vendor account and the qualified client account with the remote server or the corresponding PC device of the qualified client account; and financially transferring a remainder amount from the qualified client account to the preferred vendor account through the remote server, if the guaranteed sales amount is not met between the qualified client account and the preferred vendor account, wherein the remainder amount is a difference between the guaranteed sales amount and an actual amount spent by the qualified client account on the preferred vendor account. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claim 1 is directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claim 1 has recited the following additional elements: Personal Computing (PC) Device and Remote Server. These additional elements in claim 1 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e. PC Device, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claim 1 does not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, Page 4 Lines 5-30, for implementing the PC Device and Remote Server, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 2-8 further recite the method of claim 1. Dependent claims 2-8 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claim 1. For example, claims 2-8 describe the limitations for using savings and investments to promote transactions between consumers and vendors with incentives – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 2-8, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2010/0241501 to Marshal in view of U.S. Publication 2015/0220958 to Tietzen.

With respect to Claim 1:
Marshall teaches:
A method of using savings and investments to promote transactions between consumers and vendors with incentives comprises (Marshal: ¶ [0004]):
(A) providing a plurality of client accounts managed by at least one remote server, wherein each client account includes a financial transaction history and is associated with a corresponding personal computing (PC) device (i.e. history of purchases from the client profile and is associated with client’s pc) (Marshall: ¶ [0280] “The history of inquiries of an individual consumer may be employed in an algorithm to generate appropriate items and/or discount amounts. The history of inquiries may be combined with other information about the customer, such as the history of purchases and other background profile factors, in generating an algorithm.” Furthermore, as cited in ¶ [0132] “The device may be of any type, including a personal computer, cell phone, or PDA.”);
(B) providing a plurality of vendor accounts managed by the remote server, wherein each vendor account includes an inventory list (i.e. operator of map server provides list of retailers wherein retailers maintain inventory list) (Marshall: ¶ [0249] “The operator of the map server enters into a business arrangement with one or more businesses having brick and mortar and other physical locations, and stores those brick and mortar locations. Other information relating to the business, including, for example, one or more fields indicating a type of business, may also be stored. Stored information may include whether the business is a restaurant, fast food restaurant, hotel/motel, automobile service station, automotive supply retailer, clothing retailer, general retailer, and a wide variety of other possible business types. These will be referred to below as "affiliated businesses."” Furthermore, as cited in ¶ [0279] “Retailers may develop and consistently alter formulas to provide for better inventory management and better obtaining of loyalty of customers enrolled in the program. Formulas for determining the items to discount and the amounts to discount preferably incorporate recent or realtime information on inventory on particular items. Items which are moving more slowly than anticipated or desired may be the subject of more discounts or greater discounts until the inventory backlog has been reduced.”);
(C) tracking a first set of financial actions of at least one qualified client account from the plurality of client accounts with the remote server (i.e. tracking consumer’s financial activities) (Marshall: ¶¶ [0104] [0105] “The points that may be accumulated and/or earned in this program and in all other rewards programs previously described in prior filings including all bill payment activities that may be combined in a single account and/or program. In addition, other conduct may be considered and points may be accumulated and/or earned and/or redeemed in all of the various ways that were previously described… It may be deemed necessary for participants to meet and/or exceed certain thresholds, such as a minimum number of transfers, a minimum amount of funds transferred, a minimum account balance and other factors, in order to obtain, accumulate, earn and/or redeem points that may be available through the program, possibly within variable time parameters, such as within selected time frames that may change from time to time.”);
(E) designating a guaranteed sales amount between the preferred vendor account and the qualified client account with the remote server or the corresponding PC device of the qualified client account (i.e. designating a threshold amount that the consumer must be above or pay) (Marshall: ¶ [0366] “(4) Earning of credits as described above may entitle participants to entries in sweepstakes and direct discounts and/or percentage discounts that may or may not be available and awarded for prescribed periods of time and for other benefits related to the fees that are otherwise assessed for any products and services that may be offered to anyone for any reason including, but not limited to prepaid legal and/or other professional services; (5) Earning credits in any prescribed ways that may or may not be subject to thresholds before benefits become available to individuals;” Furthermore, as cited in ¶ [0368] “When the periodic payment is due, all points available may be automatically redeemed, up to the equivalent for the period payment, for example. If the periodic payment amount exceeds the amount for which the points are redeemed, then the account may be is charged to make up the difference. For example, a consumer pays a fee of $9.95 on the first of each month for a legal services plan. In one month, the consumer's point account has 800 points, which may be redeemed on the basis of one cent per point. The consumer's point account is reduced to zero, crediting the consumer with $8.00 of the payment. The remaining $1.95 is charged to the account.”); and
(F) financially transferring a remainder amount from the qualified client account to the preferred vendor account through the remote server, if the guaranteed sales amount is not met between the qualified client account and the preferred vendor account, wherein the remainder amount is a difference between the guaranteed sales amount and an actual amount spent by the qualified client account on the preferred vendor account (i.e. the remainder amount is charged to the consumer account if threshold amount is not met) (Marshall: ¶ [0368] “When the periodic payment is due, all points available may be automatically redeemed, up to the equivalent for the period payment, for example. If the periodic payment amount exceeds the amount for which the points are redeemed, then the account may be is charged to make up the difference. For example, a consumer pays a fee of $9.95 on the first of each month for a legal services plan. In one month, the consumer's point account has 800 points, which may be redeemed on the basis of one cent per point. The consumer's point account is reduced to zero, crediting the consumer with $8.00 of the payment. The remaining $1.95 is charged to the account.”).
Marshall does not explicitly disclose D) comparing the first set of financial actions of the qualified client account to the inventory list for each vendor account with the remote server in order to identify at least one preferred vendor account from the plurality of vendor accounts.
However, Tietzen further discloses:
D) comparing the first set of financial actions of the qualified client account to the inventory list for each vendor account with the remote server in order to identify at least one preferred vendor account from the plurality of vendor accounts (Tietzen: ¶¶ [0287] [0288] “Further, classifying customers into profile categories allows recommendation engine to tailor incentives targeting particular customers based on the activity of other customers in the same category. For example, product preferences of customers in a particular category may be determined from purchases of other customers in the same category. Similarly, product preferences of customers in a particular category may also be determined from feedback of other customers in the same category, which may be received by way of surveys or reviews as detailed below…So, recommendation engine 60 may recommend incentives relating to a particular product to customers in a particular profile category upon determining that the product is preferred by customers in that category. Similarly, recommendation engine 60 may recommend incentives relating to particular brands, services, locations, restaurants, etc., based on preferences determined for a particular profile category.” Furthermore, as cited in ¶ [0228] “Merchant system 40 includes data storage devices storing merchant data 72 particular to the merchant, such as geographic location, inventory records, historical records, and the like. Data storage devices may also store customer and transaction data 74 such as customer names, addresses, contact information, target potential customers, transaction details, and so on.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Tietzen’s comparing the first set of financial actions of the qualified client account to the inventory list for each vendor account with the remote server in order to identify at least one preferred vendor account from the plurality of vendor accounts to Marshall’s method of using savings and investments to promote transactions between consumers and vendors with incentives.  One of ordinary skill in the art would have been motivated to do so in order to “recommend incentives for merchants based on data mining and analysis of cardholder or member data collected by card issuers and provide incentive performance indicators for merchants to discover trends in performance and monitor the impact of incentives.” (Tietzen: ¶ [0085]).

With respect to Claim 2:
Marshall teaches:
The method of using savings and investments to promote transactions between consumers and vendors with incentives as claimed in claim 1 comprises: providing a minimum financial transaction threshold stored on the remote server (i.e. designating a threshold amount that the consumer must be above or pay) (Marshall: ¶ [0366] “(4) Earning of credits as described above may entitle participants to entries in sweepstakes and direct discounts and/or percentage discounts that may or may not be available and awarded for prescribed periods of time and for other benefits related to the fees that are otherwise assessed for any products and services that may be offered to anyone for any reason including, but not limited to prepaid legal and/or other professional services; (5) Earning credits in any prescribed ways that may or may not be subject to thresholds before benefits become available to individuals;” Furthermore, as cited in ¶ [0368] “When the periodic payment is due, all points available may be automatically redeemed, up to the equivalent for the period payment, for example. If the periodic payment amount exceeds the amount for which the points are redeemed, then the account may be is charged to make up the difference. For example, a consumer pays a fee of $9.95 on the first of each month for a legal services plan. In one month, the consumer's point account has 800 points, which may be redeemed on the basis of one cent per point. The consumer's point account is reduced to zero, crediting the consumer with $8.00 of the payment. The remaining $1.95 is charged to the account.”); and
periodically comparing the financial transaction history of each client account to the minimum financial transaction threshold with the remote server before step (C) in order to identify the qualified client account from the plurality of client accounts (i.e. tracking consumer’s financial activities) (Marshall: ¶¶ [0104] [0105] “The points that may be accumulated and/or earned in this program and in all other rewards programs previously described in prior filings including all bill payment activities that may be combined in a single account and/or program. In addition, other conduct may be considered and points may be accumulated and/or earned and/or redeemed in all of the various ways that were previously described… It may be deemed necessary for participants to meet and/or exceed certain thresholds, such as a minimum number of transfers, a minimum amount of funds transferred, a minimum account balance and other factors, in order to obtain, accumulate, earn and/or redeem points that may be available through the program, possibly within variable time parameters, such as within selected time frames that may change from time to time.” Furthermore, as cited in ¶ [0366] “(3) Performance of any tasks or activities of any type including maintaining prescribed account balances in any form of account, opening or otherwise maintaining any preferred scribed forms of financial accounts or services, obtaining and/or maintaining insurance of any type, including through a particular provider and particular types of insurance and other services;”).

With respect to Claim 4:
Marshall teaches:
The method of using savings and investments to promote transactions between consumers and vendors with incentives as claimed in claim 1 comprises: deriving a set of financial trends of the qualified client account from the first set of financial actions with the remote server during step (E) (i.e. determining a frequency of transactions associated with consumer) (Marshall: ¶ [0194] “Such factors as numbers of transactions, dollar amount of transactions, average dollar amount of transactions, frequency of transactions, payment methods and other factors may or may not be involved in the calculation of the availability of such a benefit.”);
extracting an estimated expenditure amount from the set of financial trends of the qualified client account with the remote server (i.e. threshold is determined based on frequency of transaction types) (Marshall: ¶ [0194] “The threshold may be determined in any suitable manner, including, but not limited to, factors such as the length of adoption and/or use, frequency of use, dollar amount of transactions, overall number of transactions, service may be provided either at no cost or at reduced cost, or at a certain cost but with a higher level of benefits than otherwise available and other variations.”); and
designating the guaranteed sales amount as the estimated expenditure amount with the remote server (i.e. thresholds are set in order to provide benefits) (Marshall: ¶ [0194] “The threshold may be deter mined in any suitable manner, including, but not limited to, factors such as the length of adoption and/or use, frequency of use, dollar amount of transactions, overall number of transactions, service may be provided either at no cost or at reduced cost, or at a certain cost but with a higher level of benefits than otherwise available and other variations. Such factors as numbers of transactions, dollar amount of transactions, average dollar amount of transactions, frequency of transactions, payment methods and other factors may or may not be involved in the calculation of the availability of such a benefit. For example, these plans may provide for legal services, possibly limited in various ways such as only assistance with written submissions in a third party dispute resolution procedures, for example, or other offers such as assistance in addition to other services. Such assistance may include drafting of the submissions, telephone consultation regarding form and content of submissions, review and commenting on submissions drafted by the individual, and other services related to the submission, for example.”).

With respect to Claim 5:
Marshall does not explicitly disclose the method of using savings and investments to promote transactions between consumers and vendors with incentives as claimed in claim 1 comprises: providing a plurality of incentives for each vendor account, wherein each incentive is associated with at least one corresponding entry from the inventory list of each vendor account; comparing the first set of financial actions of the qualified client account to the inventory list of the preferred vendor account with the remote server, in order to identify at one desired entry from the inventory list of the preferred vendor account; and relaying at least one desired incentive from the remote server to the corresponding PC device of the qualified client account, wherein the desired incentive is from the plurality of incentives of the preferred vendor account, and wherein the desired incentive corresponds to the desired entry.
However, Tietzen further discloses:
providing a plurality of incentives for each vendor account, wherein each incentive is associated with at least one corresponding entry from the inventory list of each vendor account (Marshall: ¶ [0198] “The cardholder in the above example is also given an additional item (e.g. a further incentive) from the merchant's inventory as recognition for the cardholder being a member of the applicable loyalty program.” Furthermore, as cited in ¶ [0228] “Merchant system 40 includes data storage devices storing merchant data 72 particular to the merchant, such as geographic location, inventory records, historical records, and the like.”); 
comparing the first set of financial actions of the qualified client account to the inventory list of the preferred vendor account with the remote server, in order to identify at one desired entry from the inventory list of the preferred vendor account (Tietzen: ¶¶ [0287] [0288] “Further, classifying customers into profile categories allows recommendation engine to tailor incentives targeting particular customers based on the activity of other customers in the same category. For example, product preferences of customers in a particular category may be determined from purchases of other customers in the same category. Similarly, product preferences of customers in a particular category may also be determined from feedback of other customers in the same category, which may be received by way of surveys or reviews as detailed below…So, recommendation engine 60 may recommend incentives relating to a particular product to customers in a particular profile category upon determining that the product is preferred by customers in that category. Similarly, recommendation engine 60 may recommend incentives relating to particular brands, services, locations, restaurants, etc., based on preferences determined for a particular profile category.” Furthermore, as cited in ¶ [0228] “Merchant system 40 includes data storage devices storing merchant data 72 particular to the merchant, such as geographic location, inventory records, historical records, and the like. Data storage devices may also store customer and transaction data 74 such as customer names, addresses, contact information, target potential customers, transaction details, and so on.”); and 
relaying at least one desired incentive from the remote server to the corresponding PC device of the qualified client account, wherein the desired incentive is from the plurality of incentives of the preferred vendor account, and wherein the desired incentive corresponds to the desired entry (Tietzen: ¶ [0234] “At 106, recommendation engine 60 is operable to identify one or more cardholders. The cardholders may be identified based on the attributes selected at 102, or may be otherwise identified. Step 106 may occur prior to 102 or 104, or concurrently with 102. TI1e incentive will target the identified cardholders. For example, they may be of a particular age and gender, and have particular shopping habits. These may be used to identify the attributes and correlate to interests and preferences of other similar cardholders.” Furthermore, as cited in ¶ [0236] “The merchant may be associated with merchant attributes (e.g. location, products, services), and the one or more cardholders may be identified based on the merchant attributes.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Tietzen’s providing a plurality of incentives for each vendor account, wherein each incentive is associated with at least one corresponding entry from the inventory list of each vendor account; comparing the first set of financial actions of the qualified client account to the inventory list of the preferred vendor account with the remote server, in order to identify at one desired entry from the inventory list of the preferred vendor account; and relaying at least one desired incentive from the remote server to the corresponding PC device of the qualified client account, wherein the desired incentive is from the plurality of incentives of the preferred vendor account, and wherein the desired incentive corresponds to the desired entry to Marshall’s method of using savings and investments to promote transactions between consumers and vendors with incentives.  One of ordinary skill in the art would have been motivated to do so in order to “recommend incentives for merchants based on data mining and analysis of cardholder or member data collected by card issuers and provide incentive performance indicators for merchants to discover trends in performance and monitor the impact of incentives.” (Tietzen: ¶ [0085]).

With respect to Claim 7:
Marshall teaches:
The method of using savings and investments to promote transactions between consumers and vendors with incentives as claimed in claim 6 comprises: tracking a second set of financial actions between the qualified client account and the preferred vendor account with the remote server after step (E) (i.e. tracking consumer’s financial activities and continuously monitoring the account balance) (Marshall: ¶¶ [0104] [0105] “The points that may be accumulated and/or earned in this program and in all other rewards programs previously described in prior filings including all bill payment activities that may be combined in a single account and/or program. In addition, other conduct may be considered and points may be accumulated and/or earned and/or redeemed in all of the various ways that were previously described… It may be deemed necessary for participants to meet and/or exceed certain thresholds, such as a minimum number of transfers, a minimum amount of funds transferred, a minimum account balance and other factors, in order to obtain, accumulate, earn and/or redeem points that may be available through the program, possibly within variable time parameters, such as within selected time frames that may change from time to time.” Furthermore, as cited in ¶ [0366] “(3) Performance of any tasks or activities of any type including maintaining prescribed account balances in any form of account, opening or otherwise maintaining any preferred scribed forms of financial accounts or services, obtaining and/or maintaining insurance of any type, including through a particular provider and particular types of insurance and other services;”); and
extracting the actual amount spent by the qualified client account on the preferred vendor account in accordance to the second set of financial actions with the remote server (i.e. extracting dollar amount of transactions in order to determine threshold) (Marshall: ¶ [0194] “The threshold may be determined in any suitable manner, including, but not limited to, factors such as the length of adoption and/or use, frequency of use, dollar amount of transactions, overall number of transactions, service may be provided either at no cost or at reduced cost, or at a certain cost but with a higher level of benefits than otherwise available and other variations.”).



Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Marshal and Tietzen in further view of U.S. Publication 2012/0084349 to Lee.

With respect to Claim 3:
Marshall and Tietzen do not explicitly disclose the method of using savings and investments to promote transactions between consumers and vendors with incentives as claimed in claim 1 comprises: prompting the qualified client account to input a desired expenditure amount through the corresponding PC device during step (E); and designating the guaranteed sales amount as the desired expenditure amount with the remote server.
However, Lee further discloses:
prompting the qualified client account to input a desired expenditure amount through the corresponding PC device during step (E) (i.e. users specify amount of compensation to be paid via counter offer) (Lee: ¶ [0106] “Users may view posted offers, which may specify the criteria defining the profiles of interest, the type and amount of compensation to be paid, and the extent of profile access desired, e.g. the type of data, one time access or continuous or periodic access, etc. Users may accept offers, respond with counter offers, such as to modify the compensation or the extent of profile access, or decline offers.”); and 
designating the guaranteed sales amount as the desired expenditure amount with the remote server (i.e. wherein upon acceptance the user-modified amount is used as the counter offer) (Lee: ¶ [0106] “Users may view posted offers, which may specify the criteria defining the profiles of interest, the type and amount of compensation to be paid, and the extent of profile access desired, e.g. the type of data, one time access or continuous or periodic access, etc. Users may accept offers, respond with counter offers, such as to modify the compensation or the extent of profile access, or decline offers. Upon acceptance, the intermediary 1002 via the Profile Marketplace app 1846, brokers the exchange, e.g. as a central counterparty to the transaction, such as by crediting the appropriate compensation to an account of the user and adjusting the user's profile permission data to allow the requisite access.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Lee’s prompting the qualified client account to input a desired expenditure amount through the corresponding PC device during step (E); and designating the guaranteed sales amount as the desired expenditure amount with the remote server to Marshall’s method of using savings and investments to promote transactions between consumers and vendors with incentives.  One of ordinary skill in the art would have been motivated to do so in order for “allowing individuals to determine for themselves when, how, and to what extent information about them is communicated to others.” (Lee: ¶ [0008]).


Allowable Subject Matter
Claims 6 and 8 are allowable over the art.

With respect to Claim 6:
The method of using savings and investments to promote transactions between consumers and vendors with incentives as claimed in claim I comprises: 
prompting the qualified client account to confirm to the guaranteed sales amount within a designated period of time with the corresponding client PC device after step (E);
applying a lien on the qualified client account with the remote server, if the qualified client account confirms the guaranteed sales amount within the designated period of time, wherein the lien is financially equivalent in value to the guaranteed sales amount;
removing the lien from the qualified client account with the remote server, if the actual amount spent by the qualified client account on the preferred vendor account does meet the guaranteed sales amount within the designated period of time; and
executing step (F), if the actual amount spent by the qualified client account on the preferred vendor account does not meet the guaranteed sales amount within the designated period of time.

With respect to Claim 8:
The method of using savings and investments to promote transactions between consumers and vendors with incentives as claimed in claim 6 comprises: 
removing the lien from the qualified client account with the remote server, if the qualified client account is eligible for extenuating circumstances.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
December 31, 2021